Citation Nr: 1626787	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression and anxiety, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Douglas Sullivan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to January 1972. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO), which in pertinent part denied the benefits sought on appeal.  In a December 2008 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU, and in a September 2010 rating decision, the RO denied his claim for entitlement to depression and anxiety, to include as secondary to his service-connected disabilities.  The Veteran appealed the denial of his claims. 

In May 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  At the hearing, the Veteran waived initial consideration of the additional evidence submitted since the July 2013 statement of the case (SOC). 

During the May 2016 hearing, the Veteran asserted that he submitted a timely initial appeal to a November 2011 rating decision for 10 issues: entitlement to increased ratings for peripheral neuropathy in both lower extremities and lumbar spine disabilities; entitlement to service connection for shoulder disorder, cervical spine disorder, bilateral hip disorder, bilateral knee disorder, obstructive sleep apnea, bowl and bladder impairment, and diabetes mellitus.  The Veteran asserts that these matters should be remanded for insurance of a statement of the case in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  In support of his argument, the Veteran has submitted a copy of his original December 2011 notice of disagreement, to include a receipt of certified mail; however, there is no date stamp of VA receipt on the submitted copy.  In addition, upon review of the entire claims folder, the original identified document cannot be located in the claims folder.  As such, the Board finds that this matter is referred to the Agency of Original Jurisdiction (AOJ) for consideration and appropriate action.  These issues will not be addressed further by the Board at this time. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosed depression and anxiety are likely secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1113(b), 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

The Veteran seeks entitlement to service connection for depression and anxiety disorder as secondary to his service-connected disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition. 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
 (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

In this case, the Veteran seeks entitlement to service connection for depression and anxiety disorder as secondary to his service-connected disabilities.  There is no doubt that the Veteran meets elements (1) and (2) as the medical evidence of record demonstrates that the Veteran has a current diagnosis of depression and anxiety disorder, and he has been awarded service-connection for lumbar spine, peripheral neuropathy in both lower extremity, and erectile dysfunction disabilities.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected disabilities and his depression and anxiety disorder, is met. 

Here, the record contains conflicting medical opinions on whether the Veteran's depression and anxiety disorder is secondary to his service-connected disabilities.  The Veteran's VA mental health treatment records show that the Veteran has depression that is associated with his complaints of chronic pain due to various medical conditions.  See May 2010 VA initial mental health treatment record.  In addition, the Veteran has submitted an April 2016 private medical statement from his treating physician that attributes the Veteran's current depression and anxiety disorder to his physical pain caused by his lumbar spine and bilateral lower extremity disabilities.  In support of this medical conclusion, the private physician noted that the Veteran has experienced chronic pain since his 1971 back injury, and his lumbar spine and neuropathy symptoms have progressively worsened over time, and limited the amount of physical activity the Veteran can perform.  This medical opinion supports both a causal as well as an aggravation secondary basis for the award of service connection. 

 In contrast, the VA examiner from a February 2010 VA examination report concluded he was unable to determine the etiology of the Veteran's depression, but he felt that the Veteran's depression was unlikely due to his chronic pain from his service-connected disabilities. 

The Board finds that neither medical conclusion bears more probative weight than the other.  As such, the medical evidence on whether the Veteran's depression and anxiety was proximately due to his service-connected disabilities is at least in equipoise.  Accordingly, element (3), evidence of a nexus between the service-connected disabilities and depression and anxiety disorder, has been satisfied.  Accordingly, the benefit sought on appeal is allowed. 

As the Board has granted service connection on a secondary proximately-caused basis, it need not address service connection on secondary aggravation basis or on direct basis in this matter. 


ORDER

Entitlement to service connection for depression and anxiety disorder as secondary to service-connected disabilities is granted.


REMAND

The evidence of record indicates that the Veteran is unemployable, at least in part, because of his now awarded service-connected psychiatric disability.  See private treatment records, especially private medical statement dated in July 2002 and April 2016, as well as statements from the Veteran.  However, it is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for depression and anxiety disability discussed above.  As such, the issue of TDIU is deferred pending the rating of the Veteran's now service-connected depression and anxiety disability. 

The Board notes that if the Veteran does not meet the schedular criteria for 38 C.F.R. § 4.16(a) after the assignment of the rating for service-connected psychiatric disability, then the AOJ should consider the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).

Lastly, the record reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since December 2001.  A review of the evidence of record reveals an October 2008 initial request to SSA for any decisions and attendant records, and an October 2008 response shows that the request for SSA records was forwarded to jurisdictional office Southeastern PSC 3.  No subsequent response from SSA has been received.  Even though the September 2011 SOC suggests that the SSA records were received in 2007, a review of the entire electronic claims folder does not contain SSA decisions or other medical evidence forwarded by SSA to VA.  Accordingly, on remand, these SSA records must be located and associated with claims file.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request information regarding any outstanding private treatment records.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he identify any outstanding relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Update the claims folder with the Veteran's VA treatment records dated since August 2011. 

3.  Request from the Social Security Administration  all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. After assigning a rating for the now service-connected depression and anxiety disorder, determine whether the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  If so, adjudicate the issue of entitlement to a TDIU.  If not, consider referral of the matter to the Director of Compensation the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

5. Then re-adjudicate the Veteran's TDIU claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


